Citation Nr: 0727797	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-28 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The veteran does not meet the applicable percentage standards 
set forth in 38 C.F.R. § 4.16(a).  He has two service-
connected disabilities: bilateral hearing loss rated at 50 
percent disabling, and tinnitus rated as 10 percent 
disabling.  His combined disability evaluation is 60 percent.  
In cases where the statutory standards are not met, the Board 
will consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has not worked since 1991, when he left his job 
as an insurance salesperson due to hearing impairment.  In 
July 1992, the Social Security Administration (SSA) found 
that the veteran was disabled due to his hearing impairment 
and arthritis.  In addition, the veteran has undergone VA 
audiological examinations wherein examiners arrived at 
varying conclusions.  

At his April 2007 examination, the examiner concluded that 
with the use of "ideal devices and considerations," the 
veteran "may" be able to maintain employment.  The 
conditions required consisted of, "appropriate amplification 
with a hearing aid; assistive devices such as an amplified 
speaker telephone or FM system or visual flashing light 
phone/doorbell; room acoustics considerations such as one 
with low reverberation; listening strategies such as speakers 
getting his attention prior to speaking and decreasing 
background noise and small group/one-on-one interactions."  
The examiner added that other factors such as physical 
stamina, health, education, and appropriate job availability 
"may" influence the veteran's ability to secure and 
maintain employment.  

In March 2007, a VA audiologist concluded that the average 
person with hearing impairment identical to the veteran's 
could obtain gainful employment, and that the veteran's 
hearing loss did not preclude normal, effective 
communication.  However, the examiner also questioned whether 
the original grant of service connection for the veteran's 
hearing loss was correct, and appeared to base some of the 
conclusion regarding employment on the possibility that the 
original grant of service connection was unwarranted.  

In March 2007, a VA physician  concluded that the veteran 
could hold and perform employment "with disregard to his ... 
hearing disability."  (Emphasis added).  

Although the Board may not assign an extra-schedular rating 
in the first instance, it is not precluded from concluding on 
its own that the criteria for submitting the claim for extra-
schedular consideration have been met.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (holding that the Board is not 
authorized to assign an extra-schedular rating in the first 
instance under 38 C.F.R. § 3.321(b)); Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996), Bowling v. Principi, 15 Vet. App. 
1, 7 (2001).  Based on the above, the Board finds that this 
evidence reflects the type of situation that warrants 
consideration of an extra-schedular evaluation under 38 
C.F.R. 
§§ 3.321(b)(1) and 4.16(b).  The case must be remanded to the 
RO so that it may refer this claim to the Compensation and 
Pension Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  As provided by 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b) (2006), the RO 
should refer the appeal to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration on the 
issue of entitlement to TDIU.  

2.  After receiving a response from the 
Director, Compensation and Pension 
Service, the RO should undertake any 
adjudicative action necessary.  If the 
disposition of the issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



